Citation Nr: 1231969	
Decision Date: 09/17/12    Archive Date: 09/24/12

DOCKET NO.  07-15 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for chronic headaches, claimed as due to a motor vehicle accident in service. 

2.  Entitlement to service connection for bilateral shoulder disorders, claimed as due to a motor vehicle accident in service. 

3.  Entitlement to service connection for a left elbow disorder, claimed as due to a motor vehicle accident in service or as secondary to service-connected right wrist fracture. 

4.  Entitlement to service connection for right elbow disorder, claimed as due to a motor vehicle accident in service or as secondary to service-connected right wrist fracture.




REPRESENTATION

Veteran represented by:	Maine Veterans' Services 


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1975 to October 1979, followed by service in the National Guard from November 1979 to November 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the RO which denied entitled to service connection for the above enumerated claims.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

This claim was previously before the Board in October 2008.  At that time, the Board denied the above enumerated claims.  The Veteran filed a timely appeal to the United States Court of Appeals for Veterans Claims (CAVC) concerning the October 2008 Board decision that denied service connection for chronic headaches, bilateral shoulder disorders, and right and left elbow disorders.  The CAVC issued an Order granting a Joint Motion for Remand in December 2009 vacating the October 2008 Board decision.  The case was then returned to the Board and in October 2010 the Board remanded the Veteran's claim to the RO for further development.  The October 2010 remand directed the RO to attempt to obtain the Veteran's outstanding service treatment records, to include those records from the Veteran's period of service in the National Guard.  After a review of the claims file it appears there was full compliance with the October 2010 remand and the Board can proceed to a decision on the merits.  


FINDINGS OF FACT

1.  The competent and probative medical evidence preponderates against a finding that the Veteran has current chronic headache disability that is related to his military service.  

2.  The competent and probative medical evidence preponderates against a finding that the Veteran has current bilateral shoulder disability that is related to his military service.  

3.  Based upon the preponderance of the competent and probative medical evidence of record, the Veteran's current left elbow disability is not related to active military service or any incident thereof, was not manifested either in service or within one year after separation from service, and is not proximately due to or the result of the Veteran's service-connected right wrist disability, on either a causation or aggravation basis. 

4.  Based upon the preponderance of the competent and probative medical evidence of record, the veteran's current right elbow disability is not related to active military service or any incident thereof, was not manifested either in service or within one year after separation from service, and is not proximately due to or the result of the Veteran's service-connected right wrist disability, on either a causation or aggravation basis.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

2.  A bilateral shoulder disability was not incurred or aggravated by active service, nor may it be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

3.  A left elbow disability was not incurred or aggravated by active service and cannot be presumed to have been incurred or aggravated in service, nor is it proximately due to, the result of, or aggravated by the Veteran's service-connected right wrist disability.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 

4.  A right elbow disability was not incurred or aggravated by active service and cannot be presumed to have been incurred or aggravated in service, nor is it proximately due to, the result of, or aggravated by the Veteran's service-connected right wrist disability.  38 U.S.C.A. §§ 1101, 1111, 1112, 1131, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103 , 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide, in accordance with 38 C.F.R. § 3.159(b)(1) (2011).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date. 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The U.S. Court of Appeals for the Federal Circuit has held that, if a claimant can demonstrate error in VCAA notice, such error should be presumed to be prejudicial. VA then bears the burden of rebutting the presumption, by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In May 2005, VA sent the Veteran a letter informing him of the types of evidence needed to substantiate his claim and its duty to assist him in substantiating his claim under the VCAA.  The letter informed the Veteran that VA would assist him in obtaining evidence necessary to support his claim, such as medical records, employment records, or records from other Federal agencies.  He was advised that it is his responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to his claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in his possession to the RO.  In addition, a March 2006 letter described how VA calculates disability ratings and effective dates.  

The Board finds that the contents of the May 2005 and March 2006 letters satisfied the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist, including the requirements set forth by the Court in Dingess.  While the March 2006 letter was sent subsequent to the initial adjudication of the claim, the defect in timing was cured by the subsequent readjudication of the claim in the May 2006 rating action and April 2007 SOC.  In addition, the January 2006 and May 2006 rating decisions and April 2007 SOC explained the basis for the RO's action, and the SOC provided him with an additional 60-day period to submit more evidence. 

Thus, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal. 

It is the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.  Moreover, the claimant has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra. 

Accordingly, we find that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  In this regard, the Board notes that in October 2010 the Board remanded the Veteran's claims in order for the Veteran's National Guard records to be obtained.  In full compliance with the remand, those records were obtained and associated with the Veteran's claims file.  



II.  Legal Criteria

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). 

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In addition, the law provides that, where a veteran served ninety days or more of active military service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Secondary service connection may also be established for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected condition, will be service connected.  See Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 

However, VA will not concede that a non-service-connected disability was aggravated by a service-connected disability unless the baseline level of severity of the non-service-connected condition is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the non-service-connected condition. The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).  

The Board notes that 38 C.F.R. § 3.310, above, the regulation which governs claims for secondary service connection, was amended during the pendency of this claim and appeal.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (now codified at 38 C.F.R. § 3.310(b) (2011)).  The present case predates the regulatory change.  Regardless, based upon the facts in this case, neither version is more favorable to the Veteran, and the regulatory change does not affect the outcome herein. 

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Background and Analysis

In the present case, the Veteran contends that he has bilateral elbow and shoulder disorders, as well as chronic headaches, resulting from active service.  Specifically, the Veteran claims these disorders resulted from a motorcycle accident in June 1977, which occurred in the line of duty.  Alternatively, the Veteran claims that his elbow disorders were caused or aggravated by his service connected right wrist disability.  Service connection was granted for the right wrist in an April 2007 rating decision.   

Because the Veteran relates all of his claimed disorders to the June 1977 motorcycle accident which occurred during active service, the Board will first examine the Veteran's service treatment records (STRs) to determine the nature of the accident and treatment for resulting injuries, as well as whether any of his current complaints existed during service. 

The Veteran's STRs confirm that he was involved in a motorcycle accident on June 5, 1977, while stationed at Fort Hood, Texas.  The Veteran was negotiating a curve when his vehicle hit a slick oil spot on the road and he lost control.  In a July 1977 signed statement, the Veteran said that he flew over his bike and landed, striking the ground with his arms and helmet. 

An initial Chronological Record of Medical Care, dated the same day as the accident, shows that X-rays of the right wrist revealed a fracture of the distal radius. There was also questionable depression of the skull, although that observation did not correlate clinically.  Multiple abrasions over the body were noted.  On June 7, 1977, an Operation Report shows that a closed reduction with pins and plaster of a Colles' fracture of the right wrist was performed.  A Kirschner wire was inserted across the base of the metacarpals of the wrist, and a second threaded Kirschner wire was placed across the olecranon.  X-rays showed the fracture to be satisfactorily reduced.  A Colles' fracture is defined as a fracture of the lower, or distal, end of the radius in which the lower fragment is displaced posteriorly.  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 753 (31st ed. 2007). 

A June 12, 1977, Chronological Record of Medical Care records that the Veteran exhibited multiple abrasions on his left shoulder, forearm, wrist, and right upper arm, as well as a fracture of the right elbow and wrist with pins and a cast.  A June 14, 1977, Chronological Record of Medical Care describes the Veteran's injuries in greater detail, noting abrasions to the left shoulder, the posterior distal portion of the left elbow, the left wrist, and the heel of the left hand.  In addition, the Veteran was wearing a cast that extended from his right elbow to the right hand.  A small abrasion was visible above the spica cast on the right elbow.  The Veteran's wounds were cleansed, and anti-bacterial ointment was applied. 

On July 12, 1977, over a month after the accident, a limitation of right elbow flexion was observed.  Physical therapy was prescribed.  By July 26, 1977, it was noted that the Veteran had full range of motion of his right elbow within the limitations of his cast. 

The Veteran's September 1979 separation examination reveals normal strength and range of motion of the upper extremities, and no problems with the elbows, wrists, or arms was noted on clinical evaluation. 

A.  Chronic Headaches

The Veteran contends that he has chronic headaches as a result of the June 1977 motorcycle accident.  The only indication in the Veteran's STRs that he may have hit his head during the accident is the June 5, 1977, Chronological Report of Medical Care describing a questionable depression of the skull, which was noted not to be clinically correlated, and the Veteran's own July 1997 written statement saying that he was struck on his helmet when he landed after being thrown off the motorcycle.  He did not complain of head pain following the accident, nor is there any other mention in the STRs of complaints of headaches or head injury. Moreover, there is no record of headaches in the separation examination. 

Following service, the first documentation of complaints of headaches was in an August 2004 treatment note from the Togus Maine VA Medical Center (VAMC). The Veteran presented to urgent care describing a long history of headaches.  Later that month, he told the doctor he had experienced severe pain in the top of his head and forehead for the past 3 years.  He was prescribed hydrocodone for the pain. 

In September 2004, the Veteran underwent a headache evaluation at the Togus VAMC.  He said he had sustained a closed head injury in the 1977 motorcycle accident with no loss of consciousness, and had suffered from headaches since the accident.  The veteran described the headaches as a constant pain in the superior occipital region, relieved by marijuana use and singing.  Photophobia was noted on examination, but the Veteran denied nausea and vomiting.  Headaches were described as daily or several days apart, at an intensity level up to 8 or 9 out of 10. The doctor recommended psychiatric evaluation as part of his headache treatment regimen. 

X-rays taken of the skull at the April 2007 VA examination revealed no indication of old fracture. 
As noted above, the Veteran states that he has had headaches since the motorcycle accident in 1977.  However, there is no documentation of a head injury or headaches during service.  Indeed, the first documented mention of headaches was in August 2004, 25 years after the Veteran separated from active service.  It is important to note that the Veteran underwent physical examination while serving in the National Guard and in February 1987 on a Report of Medical History the Veteran denied ever having or currently having frequent or severe headaches or a head injury.  Similarly, an April 1983 Report of Medical Examination shows that upon clinical evaluation, there were no abnormalities of the head noted.  

The gap of many years in the record between his service and the complaints of headaches militates against a finding that the in-service motorcycle accident caused chronic disability, and also rebuts any assertion of continuity of symptomatology since separation from service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). Further, the Veteran told his doctor at St. John Valley Health Center during a February 2005 examination that he believed his severe head pains were related to being hit on the head by a policeman 15 years earlier.  Therefore, continuity from service has not here been established, either through competent medical evidence or through the Veteran's statements. 

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994). Furthermore, lay evidence concerning continuity of symptoms after service, if credible, can ultimately be considered competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, there are no competent opinions in the medical records relating the Veteran's headaches to the 1977 motorcycle accident.  Indeed, a neurologist at the Togus VAMC commented, during a May 2005 examination, that the headaches could most likely be attributed to chronic opiate and cannabis use.  Further, the April 2007 VA examiner stated that the headaches are not related to military service.  In sum, there is no medical evidence of a nexus between the Veteran's current headaches and his military service. 

The Board recognizes the sincerity of the Veteran's belief that he has a disability at this time which was caused by the motor vehicle accident in service.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence. See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, supra.  However, in this case the STRs show no head injury resulting from the accident in service.  Furthermore, the medical examination at the time of separation was negative for any pertinent abnormality, and there was a 25-year gap in time between separation and the first complaint of chronic headaches. 

In this case, the weight of the competent evidence is against a grant of service connection for chronic headaches.  While there is evidence of a current disability, the weight of the competent evidence is against a finding of a nexus between the current disability and active service.  Because the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor.

B.  Bilateral Shoulder Disability

Next, the Board will consider whether service connection can be granted for a bilateral shoulder disorder.  As noted above, the Veteran's STRs reveal multiple abrasions to the left shoulder following the 1977 motorcycle accident.  Also, a large keloid scar was noted on the left shoulder at the September 1979 separation examination.  However, there is no other mention of shoulder pain or a shoulder disorder in the STRs. 

Following service, the Veteran first mentioned shoulder pain in a September 2001 pre-surgical consultation at the Acadia Medical Arts Ambulatory Surgical Suite. The consultation related to surgery for the left elbow.  There was no diagnosis or treatment rendered for the shoulders at that time. 

At the April 2007 VA examination, the Veteran stated he occasionally had difficulty lying on his side due to pressure on his shoulders, but that the shoulders were essentially asymptomatic during activities of daily living.  X-rays revealed mild degenerative joint disease of the acromioclavicular joints bilaterally.  The examiner diagnosed bilateral impingement syndrome of the shoulders, opining that the shoulder disorder was related to age, lifestyle, and occupation rather than due to a single traumatic event or abrasions sustained in the 1977 motorcycle accident. 

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of a shoulder disorder within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of a shoulder disorder or arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease are not satisfied. 

As above, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, supra.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, can ultimately be considered competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra. 

As noted above, the first documentation of shoulder pain is found in a September 2001 consultation, 25 years after separation from service.  An April 1983 Report of Medical Examination shows that a scar was noted on the Veteran's left shoulder.  However, upon clinical evaluation, the Veteran's upper extremities were found to be normal (which included consideration of strength and range of motion).  Additionally, a February 1987 Report of Medical Examination noted a 4 x8 cm abrasion, well-healed on the left shoulder.  Upon clinical evaluation, the Veteran's upper extremities were found to be normal (which included consideration of strength and range of motion).  At the 1987 examination, the Veteran denied currently having or having had arthritis or a painful or "trick" shoulder.  

Such a gap of many years in the record between service and complaints of shoulder pain tends to militate against a finding that the in-service motorcycle accident caused chronic disability, and also rebuts any assertion of continuity of symptomatology since separation from service.  See Maxson v. Gober, supra.  Therefore, continuity has not here been established, either through competent medical evidence or through the Veteran's statements. 

Moreover, there are no competent opinions in the medical records relating the Veteran's shoulder disorder to the 1977 motorcycle accident or to military service. Indeed, the only medical opinion regarding the existence of a nexus between the shoulder disorder and active service is the negative opinion of the April 2007 VA examiner, discussed above. 

The Board recognizes the sincerity of the Veteran's belief that he has a disability at this time which was caused by the motor vehicle accident in service.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence. See Espiritu v. Derwinski, supra.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, Buchanan v. Nicholson, supra.  However, in this case the STRs show only shoulder abrasions resulting from the accident in service, which, according to the VA examiner, could not have led to the Veteran's current impingement syndrome.  Furthermore, the Veteran's separation examination was negative for shoulder pain, and there was a 25-year gap in time between separation and the first complaint of shoulder discomfort despite undergoing medical examination in the National Guard and being specifically asked about shoulder pain.  

Therefore, the weight of the competent evidence is against a grant of service connection for a bilateral shoulder disorder.  Because the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor. 

C.  Left Elbow

The Veteran contends his current left elbow disorder is related to active service, specifically to the 1977 motorcycle accident.  As discussed above, the STRs show that there were abrasions to the left elbow following the accident.  However, there is no other mention of left elbow pain or disability at any time during service. 

Following service, a December 2004 Discharge Summary from the West Roxbury VAMC indicates the veteran underwent a left ulnar nerve transposition in July 1989.  That surgery was necessitated by an occupational injury, according to the January 2006 State of Maine Workers' Compensation Board decision in the file. There are no records contemporaneous with that surgery. 

The Veteran subsequently developed debilitating pain and decreased motion in the left elbow while working as an ironworker.  Indeed, on August 7, 2001, he had bilateral elbow pain, left greater than right, after lifting a 200-pound rebar at work, according to a July 2005 treatment note from the Togus VAMC.  In November 2001, the Veteran underwent arthroscopic debridement of adhesions, partial synovectomy, and arthrotomy with excision of a large osteochondral loose body at the Acadia Medical Arts Ambulatory Surgical Suite.  X-rays and MRI films at the time showed osteoarthritic changes at the radial head and capitellum. 

The Veteran apparently continued to have left elbow pain, as an MRI study was conducted in July 2003.  The MRI revealed prominent degenerative changes and small effusion.  There was tendinopathy and a possible partial tear involving the common flexor tendon group.  Another MRI of the left elbow was conducted in January 2004.  This revealed underlying osteoarthritis of the joint including a minimal amount of joint space narrowing and osteophyte formation, as well as mild epicondylitis over the lateral epicondyle. 
A West Roxbury VAMC Discharge Summary indicates the veteran underwent a second left elbow surgery in December 2004.  Specifically, the surgery included excision of osteophytes.  According to the operative note, this surgery was not preceded by any traumatic event.  Rather, the 2001 left elbow surgery had provided little, if any, relief of the Veteran's pain.  He had osteophyte formation on the coronoid and olecranon, which limited his flexion and extension.  However, there is some suggestion in the January 2006 Maine Workers' Compensation Board decision that the Veteran aggravated his bilateral elbow condition when he returned to work following the 2001 surgery as an agricultural production worker for a potato company.  There, his job involved repetitively lifting 5-pound bags of potatoes and occasionally lifting 50-pound bags. 

Records show that the Veteran continued to treat for bilateral elbow pain in 2005 and 2006 at the Togus and Boston VAMCs, the Cary Medical Center, and the St. John Valley Health Center.  His treatment regimen largely consisted of pain management with heavy doses of pain medication. 

A January 2006 treatment note from the Togus VAMC indicates that the Veteran reported ongoing bilateral elbow pain despite past surgeries.  Repeat MRI scans showed residual osteophytes and edema.  At that time, he took Vicodin to help him sleep and engaged in activities such as mountain biking and snowshoeing.  He told the doctor he was applying for social security benefits, as he was unable to remain gainfully employed due to upper extremity pain.  The doctor diagnosed degenerative joint disease of the elbows with intractable pain, and recommended remaining active. 

The Veteran was afforded a VA examination in April 2007.  The examiner diagnosed post-traumatic arthritis of the left elbow, opining that this disorder was not attributable to active military service, but rather to the various industrial accidents following separation from active duty.  Further, the examiner stated that the bilateral elbow conditions were not caused by the right wrist fracture incurred in the 1977 motorcycle accident, as the right wrist healed normally after treatment. 

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of a left elbow disorder within the Veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of a left elbow disorder or arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease are not satisfied. 

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown; Buchanan v. Nicholson, supra. 

As noted above, the first documentation of left elbow treatment is in 1989 following an industrial accident.  During his time serving in the National Guard, at medical examinations in 1983 and 1987, the Veteran's upper extremities were noted to be clinically normal and at the 1987 examination the Veteran specifically denied a painful or trick elbow.  Subsequent surgeries in 2001 and 2004 were preceded by a second industrial accident occurring in August 2001.  The gap of many years in the record between service and treatment for the left elbow, in combination with the intervening industrial accidents, is contrary evidence against a finding that the motorcycle accident in service caused chronic disability, and also rebuts any assertion of continuity of symptomatology since separation from service.  See Maxson v. Gober, supra.  Therefore, continuity has not here been established, either through competent medical evidence or through the Veteran's statements. 

Moreover, there are no competent opinions in the medical records relating the Veteran's left elbow disorder to the 1977 motorcycle accident, to military service, or to his service-connected right wrist disability.  Indeed, the only medical opinion regarding the existence of a nexus between the left elbow disorder and active service is the negative opinion of the April 2007 VA examiner, discussed above. 

The Board recognizes the sincerity of the Veteran's belief that he has a disability at this time which was caused by the motor vehicle accident in service.  However, the resolution of issues which involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, require professional evidence. See Espiritu v. Derwinski, supra.  The Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, as discussed above.  However, in this case the STRs show only left elbow abrasions resulting from the accident in service, with no other complaints or diagnoses regarding the left elbow.  Furthermore, the left elbow treatment received 10 years after separation from service was preceded by a non-military industrial accident. 

Thus, the weight of the competent evidence is against a grant of service connection for a left elbow disorder.  Because the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor. 

D.  Right Elbow

Finally, the Veteran contends that his right elbow disorder is related to active military service, specifically to the June 1977 motor vehicle accident.  A June 12, 1977, treatment note contained in the Veteran's STRs describe a fracture of the wrist and elbow resulting from the motorcycle accident.  However, the June 1977 surgical report shows repair of a Colles' fracture, which is located at the distal end of the radius. i.e., near the hand.  Also, as described earlier, the Veteran's STRs indicate that the right elbow had limited flexion following the motorcycle accident, which resolved with several weeks of physical therapy.  Indeed, a treatment note from the latter part of July 1977 indicates the veteran had full range of motion of the right elbow.  There were no findings of limited motion of the upper extremities at the September 1979 separation examination. 

In sum, it appears that any right elbow injury resulting from the 1977 motorcycle accident fully resolved by the time the Veteran separated from active service. Indeed, in an August 2004 treatment note from the Boston VAMC, the Veteran stated that his right elbow returned to normal following the motorcycle accident, and that he began developing elbow pain again only after beginning work following service as an iron worker. 

Similar to the left elbow, the Veteran sustained numerous work-related injuries to the right elbow following separation from service.  Specifically, he injured both elbows while lifting a rebar in August 2001, as described above.  He reported right elbow pain to a doctor at the Acadia Medical Arts Ambulatory Surgical Suite in September 2001, two months prior to undergoing left elbow surgery, and was diagnosed with right elbow medial epicondylitis. 

A March 2003 MRI of the right elbow revealed a partial tear with surrounding high T2 signal intensity involving the common extensor tendon compatible with the veteran's history of lateral joint pain and epicondylitis. 

According to a July 2005 note from the Togus VAMC, the Veteran underwent arthroscopic excision of an osteocartilaginous loose body in the posterior aspect of the right elbow in October 2003.  He began occupational therapy for the elbow at the Cary Medical Center following surgery but was discharged for non-compliance. 

As with the left elbow, the Veteran continued to seek treatment for right elbow pain from 2004 to 2006.  Treatment consisted largely of oral pain medications.  Good range of motion with tenderness was noted in January 2006 at the Togus Maine VAMC. 

With regard to the presumptive service connection provisions in the law for chronic diseases, the evidentiary record herein is negative for any manifestation of a right elbow disorder within the veteran's first post-service year.  Thus, because the evidence fails to establish any clinical manifestations of a right elbow disorder or arthritis within the applicable time period, the criteria for presumptive service connection on the basis of a chronic disease are not satisfied. 

The Veteran is certainly competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See, e.g., Layno v. Brown, supra.  Furthermore, lay evidence concerning continuity of symptoms after service, if credible, can ultimately be considered competent, regardless of a lack of contemporaneous medical evidence. Buchanan v. Nicholson, supra. 
As noted above, the first documentation of right elbow pain is in 2001 following an August 2001 industrial accident in which the veteran lifted a 200-pound rebar.  During his time serving in the National Guard, at medical examinations in 1983 and 1987, the Veteran's upper extremities were noted to be clinically normal and at the 1987 examination the Veteran specifically denied a painful or trick elbow.  The gap of many years in the record between service and treatment for the right elbow, in combination with the intervening industrial accident, militates against a finding that the in-service motorcycle accident caused chronic disability, and also rebuts any assertion of continuity of symptomatology since separation from service.  See Maxson v. Gober, supra.  Therefore, continuity has not here been established, either through competent medical evidence or through the Veteran's statements. 

Moreover, the weight of the competent evidence does not demonstrate a connection between the Veteran's current right elbow disorder and active service, or to his service-connected right wrist disability. 

In the present case, the record of evidence contains a favorable opinion in the form of a May 2005 Independent Medical Examination by Dr. M. J. D., an orthopedic surgeon.  Dr. D opined that the causation of the Veteran's elbow osteoarthritis was multifactorial in nature, but that the 1977 motorcycle accident resulted in open fracture treatment and internal fixation of the right elbow, which, according to Dr. D, would by definition lead to a traumatic arthritic condition. 

By contrast, the record of evidence also contains an April 2007 VA examination report, wherein the examiner opines that the right elbow medial epicondylitis is not related to active military service, but rather to various industrial injuries to the elbow following separation from service.  The examiner specifically notes in his report that the veteran "mistakenly thinks that he also had injured his right elbow" in the 1977 motorcycle accident. 

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Veterans Appeals stated: 

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . . . 

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board finds that the unfavorable April 2007 opinion of the VA examiner carries a higher probative weight than the favorable opinion provided by Dr. D. in May 2005.  The VA examiner, in addition to reviewing the claims file including STRs, based his opinion on the history provided by the Veteran, as well as the 25-year gap in time between inception of right elbow problems and his separation from service. 

By contrast, there is no indication that Dr. D. had access to the Veteran's STRs as part of his examination.  Indeed, Dr. D. provides a very inclusive summary of the medical records he reviewed, and the summary does not contain any medical reports from the Veteran's period of active service.  Thus, Dr. D did not have access to the June 1977 operative report which describes a diagnosis of a right wrist Colles' fracture rather than any elbow fracture in reaching his conclusion that the right elbow disorder began after the 1977 accident.  Although one report in the STRs indicates there was both a wrist and elbow fracture, the more detailed descriptions of the Veteran's injuries in the STRs specify a fracture of the right distal radius and a Colles' fracture, neither of which involve the elbow.  Therefore, Dr. D.'s opinion appears to be speculative at best.  Speculative medical opinions are insufficient to establish service connection.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

For these reasons, Dr. D.'s opinion is found to be less probative than the April 2007 VA examiner's opinion.  Accordingly, the greater weight of the probative evidence fails to demonstrate a causal relationship between the current right elbow disorder and active service. 

Moreover, the April 2007 VA examiner opined that the Veteran's right elbow disorder was not related to the right wrist injury incurred in the 1977 motorcycle accident, as the right wrist healed normally after the accident.  This is confirmed by the fact that there are no right wrist complaints following separation from service, and the STRs indicate that the veteran regained full range of motion of the right elbow with several weeks of physical therapy in July 1977.  Thus, the Board finds that the right elbow disorder was not caused by, secondary to, or aggravated by the 1977 right wrist injury. 

Recognizing the sincerity of the Veteran's belief that he has a current disability which was caused by the accident in service, we reiterate that the resolution of issues involving medical knowledge require professional evidence, under Espiritu, supra.  Although lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation, under Jandreau and Buchanan, supra, in this case the STRs show limited flexion of the right elbow resulting from the accident in service, which resolved fully within a few weeks. Indeed, the separation examination was negative for any findings of loss of range of motion of the right elbow, and the right elbow treatment received 25 years after separation from service was preceded by a non-military industrial accident. 

In this case, the weight of the competent evidence is against a grant of service connection for a right elbow disorder.  Because the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor. 


ORDER

Service connection for chronic headaches is denied. 

Service connection for bilateral shoulder disorders is denied. 

Service connection for a left elbow disorder, claimed as due to a motor vehicle accident in service or as secondary to service-connected right wrist fracture, is denied. 

Service connection for right elbow disorder, claimed as due to a motor vehicle accident in service or as secondary to service-connected right wrist fracture, is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


